DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation in part of US 16/158,833. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/158,833, filed on 10/12/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Please review all claims for consistent element naming and grammar.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim appears to be missing some pertinent information possibly as the result of a translation “comprising an optical area for making retina of a wearer’s eyeball occur monocular retinal rivalry phenomenon”.  What exactly is “making a retina occur monocular retinal rivalry phenomenon? The examiner will treat this as a translation error and read it as “causing monocular retinal rivalry”.  How does the optical area result in monocular retinal rivalry phenomenon and how does that control axial length growth rate as indicated above in the claim? What exactly is “making a retina occur monocular retinal rivalry phenomenon”? For examination purposes, the claim will be treated as any aspheric lens comprising an optical area would be capable of meeting this claim limitation. "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim appears to be missing some pertinent information possibly as the result of a translation, “a ratio of an imaging area on the central imaging area of the retina and an imaging area on the peripheral imaging area of the retina is in a range, in which the retina occurs monocular retinal rivalry phenomenon.” The claim appears to claim the ratio of a central imaging area of the retina and a periphery area of the retina (italics above), but the retina is a natural thing not a part of the invention so this ratio as currently written cannot be claimed. If the invention has a feature that causes these blurred and clear areas on the retina to result in a specific ratio those features need to be claimed because right now there is not enough structure to make the jump to the function as claimed.  It is unclear how the ratio being in an unspecified range relates to retinal rivalry and what “in which the retinal occurs monocular retinal rivalry phenomenon” means. The interpretation above does not look like it makes sense for this situation. Because there is a ratio provided in dependent claim 5, anything meeting that ratio will be treated as also satisfying Claim 3 with the understanding that additional ratios would also likely satisfy the limitations of Claim 3. 
Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 2-10 are rejected for depending on rejected Claims 1, 3, 6, or 8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Back (US 2012/0113386), cited by applicant.
Regarding Claim 1: As best understood, Back teaches an aspheric lens (¶29) capable of using monocular retinal rivalry to control axial length growth rate (¶3) and comprising an optical area for making retina of a wearer’s eyeball occur monocular retinal rivalry phenomenon (fig 1, 14).  
Regarding Claim 2: Back discloses the invention as described in Claim 1 and further teaches wherein the aspheric lens is a contact lens (¶22). 
Regarding Claim 10: Back discloses the invention as described in Claim 1 and further teaches a blind area formed around an outer side of the optical area, wherein the blind area is a non-visual area (¶7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Back (US 2012/0113386), cited by applicant, in view of Brennan et al (US 2016/0062145).  
Regarding Claim 3: As best understood, Back discloses the invention as described in Claim 1 but does not teach the optical area comprising a central and peripheral optical area.  However, in a similar field of endeavor, Brennan teaches an aspheric lens (fig 5) wherein the optical area comprises a central optical area formed on a central part thereof and for passing light to image on a central imaging area of the retina (406), and a peripheral optical area surrounding a periphery of the central optical area and for passing light to image on a peripheral imaging area around the central imaging area (408), and a ratio of an imaging area on the central imaging area of the retina and an imaging area on the peripheral imaging area is in a range (inherent), in which the retina occurs monocular retinal rivalry phenomenon (¶60, 30%).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Back with the central and peripheral optical areas of Brennan for the purpose of providing slowing, retarding, pre preventing myopia progression (¶18).  
Regarding Claim 4: Back in view of Brennan discloses the invention as described in Claim 3 and Brennan further teaches wherein the imaging area of the central imaging area of the retina is smaller than the imaging area on the peripheral imaging area of the retina (fig 5, ¶60).    
Regarding Claim 5: Back in view of Brennan discloses the invention as described in Claim 3 and Brennan further teaches wherein the ratio of the imaging area on the central imaging area of the retina and the imaging area on the peripheral imaging area of the retina is in a range of 10%-40% (¶60, 30%).  

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Back (US 2012/0113386), cited by applicant, in view of Brennan et al (US 2016/0062145), in further view of Lee et al (US 2021/0165246). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claim 6: As best understood, Back in view of Brennan discloses the invention as described in Claim 3 but does not specifically teach a clear area and a blurring area of the central imaging area and the peripheral imaging area. However, in a similar field of endeavor, Lee teaches a lens (fig 2) wherein the central imaging area comprises a central clear-imaging area formed on a central part of the retina (12), and a central image blurring area formed in front of the retina (14), and the peripheral imaging area comprising a peripheral image blurring area formed on the retina (18) and a peripheral clear-imaging area formed in front of the retina (16).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Back and Brennan with the clear and blurring areas of Lee for the purpose of increasing the depth of focus (¶26).  
Regarding Claim 7: Back in view of Brennan and Lee discloses the invention as described in Claim 6 but does not specifically teach the ratio of central imaging to peripheral imaging being calculated based the claimed ratio, but the claimed ratio is just a ratio of the area of a circle divided by the area of a circle with a hole in it, both of which are known.  
Regarding Claim 8: As best understood, Back in view of Brennan discloses the invention as described in Claim 3 but does not specifically teach a central blurring area formed on a central part of the retina and a central clear area formed in front of the retina and the peripheral imaging area comprising a peripheral clear area formed on the retina and a peripheral blurring area formed in front of the retina. However, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950). In a similar field of endeavor, Lee teaches a lens (fig 2) wherein the central imaging area comprises a central clear-imaging area formed on a central part of the retina (12), and a central image blurring area formed in front of the retina (14), and the peripheral imaging area comprising a peripheral image blurring area formed on the retina (18) and a peripheral clear-imaging area formed in front of the retina (16).  It would have been obvious to one of ordinary skill in the art before the effective filing date to  try and provide the combined device of Back and Brennan with the clear and blurring areas of Lee, in different configurations including  a central blurring area formed on a central part of the retina and a central clear area formed in front of the retina and the peripheral imaging area comprising a peripheral clear area formed on the retina and a 
Regarding Claim 9: Back in view of Brennan and Lee discloses the invention as described in Claim 8 but does not specifically teach the ratio of central imaging to peripheral imaging being calculated based the claimed ratio, but the claimed ratio is just a ratio of the area of a circle divided by the area of a circle with a hole in it, both of which are known.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/20/21